USCA11 Case: 18-10508      Date Filed: 10/18/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                    Nos. 18-10508, 20-12102
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
MARCO LAURETI,


                                           Defendant-Appellant.


                   ____________________

          Appeals from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 0:16-cr-60340-BB-1
                    ____________________
USCA11 Case: 18-10508            Date Filed: 10/18/2022        Page: 2 of 7




2                         Opinion of the Court         18-10508, 20-12102

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and GRANT, Cir-
cuit Judges.
PER CURIAM:
       After an 11-day trial, a jury convicted Marco Laureti of con-
spiracy to commit wire fraud affecting a financial institution and
wire fraud affecting a financial institution, arising out of a multi-
million-dollar mortgage fraud scheme.1 He was sentenced to 180
months’ imprisonment for these crimes. On appeal, Laureti chal-
lenges his convictions and sentence. After careful review, and with
the benefit of oral argument, we affirm.
       Regarding his convictions, Laureti argues that the district
court erred in denying his motion for a new trial, which was based
on two grounds: newly discovered evidence and Brady/Giglio 2 vi-
olations. The newly discovered evidence and Brady/Giglio mate-
rial concerned whether the mortgage broker and lender who orig-
inated the loans charged in the indictment were licensed in Florida
to do so.
      Laureti also challenges evidentiary rulings the district court
made at trial. He argues that the district court abused its discretion
by misapplying Federal Rule of Evidence 404(b) when the court


1 Because we write for the parties, we assume their familiarity with the facts
and issues.
2 Brady v. Maryland, 373 U.S. 83 (1963); Giglio v. United States, 405 U.S. 150
(1972).
USCA11 Case: 18-10508         Date Filed: 10/18/2022      Page: 3 of 7




20-12102                Opinion of the Court                          3

allowed the admission of evidence about a fraudulent mortgage ap-
plication Laureti submitted to the Small Business Administration
(SBA) after the scheme at issue here, but before he was indicted.
He also contends that by excluding evidence that would support
his theory that two of his co-conspirators had the ability, motive,
and opportunity to commit the mortgage fraud without his partic-
ipation, the district court violated his constitutional right to present
a complete defense. Lastly, he maintains that his convictions
should be overturned because there was insufficient evidence for a
jury to find him guilty of the charged offenses.
        The district court did not abuse its discretion in denying the
new-trial motion because, even if we assume that the evidence
would qualify as newly discovered or as Brady/Giglio material,
Laureti failed to meet even the lowest materiality standard for
these doctrines. He has not shown there was a reasonable likeli-
hood that the evidence could have affected the outcome of the
trial. United States v. Stein, 846 F.3d 1135, 1147 (11th Cir. 2017)
(noting that Giglio error, a species of Brady error, requires a show-
ing that there is a “reasonable likelihood that the false testimony
could have affected the judgment” (internal quotation marks omit-
ted)); see United States v. Jernigan, 341 F.3d 1273, 1287 (11th Cir.
2003) (noting that to warrant a new trial, newly discovered evi-
dence must be “such that a new trial would probably produce a
different result” (internal quotation marks omitted)); United States
v. Vallejo, 297 F.3d 1154, 1164 (11th Cir. 2002) (noting that to es-
tablish a Brady violation, a defendant must show “there is a
USCA11 Case: 18-10508         Date Filed: 10/18/2022      Page: 4 of 7




4                       Opinion of the Court       18-10508, 20-12102

reasonable probability that the outcome would have been differ-
ent”). At most, the evidence about whether the mortgage broker
and lender were properly licensed amounts to cumulative im-
peachment evidence. Laureti has not shown a reasonable likeli-
hood that such impeachment evidence could have affected the
judgment as to Laureti’s guilt.
        The district court did not abuse its discretion in admitting,
under Rule 404(b), evidence of Laureti’s subsequent fraudulent
SBA mortgage application. Laureti put his intent at issue, and the
fraudulent application was probative of intent. See United States v.
Matthews, 431 F.3d 1296, 1310–11 (11th Cir. 2005) (“[I]n every con-
spiracy case, a not guilty plea renders the defendant’s intent a ma-
terial issue. Evidence of such extrinsic [offenses] as may be proba-
tive of a defendant’s state of mind is admissible unless the defend-
ant affirmatively takes[] the issue of intent out of the case.” (altera-
tions adopted) (internal quotation marks omitted)).
        Laureti’s constitutional rights were not violated by the dis-
trict court’s exclusion of reverse Rule 404(b) evidence about his co-
conspirators because he failed to establish that the evidence was
likely to make the existence of any element of the offense more or
less likely, cast the government’s case in a different light, or have a
substantial effect on a government witness’s credibility. United
States v. Hurn, 368 F.3d 1359, 1363 (11th Cir. 2004).
        The extensive evidence presented at trial was more than suf-
ficient to support the jury’s verdict.
USCA11 Case: 18-10508             Date Filed: 10/18/2022         Page: 5 of 7




20-12102                   Opinion of the Court                                5

       As to his sentence, Laureti argues that Giglio violations oc-
curred at his sentencing hearing, an issue raised for the first time
on appeal. He further argues that the district court erred in apply-
ing sentencing enhancements for having a leadership or organizing
role and for obstruction of justice. 3 And he maintains that his sen-
tence was substantively unreasonable because the district court
failed to consider 18 U.S.C. § 3553(a)(6) and there was an unwar-
ranted sentencing disparity between Laureti and one of his co-con-
spirators.
       We find no plain error in the district court’s consideration at
sentencing of attorney Gary Lehman’s testimony and the transcript
of the state court proceeding, to which Laureti did not contempo-
raneously object. See United States v. Turner, 474 F.3d 1265, 1275–
76 (11th Cir. 2007) (explaining that when a defendant does not con-
temporaneously object to an evidentiary ruling, we review for
plain error). Laureti failed to prove a Giglio violation because he
has not identified any subsequent disclosure showing the testi-
mony was false. See Ford v. Hall, 546 F.3d 1326, 1331–33 (11th Cir.
2008) (noting that to prevail on a Giglio claim, a defendant must
show that the prosecutor knowingly used testimony that he


3 Laureti does not argue in his briefing that the district court clearly erred in
finding facts to support the obstruction of justice enhancement or that the
court erred in applying the enhancement to the (unidentified) facts. Indeed, he
notes that he raises this issue for preservation only. Assuming the issue was
properly preserved, we affirm the district court’s application of the enhance-
ment.
USCA11 Case: 18-10508         Date Filed: 10/18/2022     Page: 6 of 7




6                       Opinion of the Court      18-10508, 20-12102

subsequently learned was false). The testimony and the transcript
were relevant to Laureti’s history and characteristics, so the district
court was entitled to consider them. See U.S. Sent’g Guidelines
Manual § 6A1.3(a)     (U.S.     Sent’g    Comm’n         2018);     18
U.S.C. § 3553(a)(1). And even if he could show that plain error oc-
curred, he did not demonstrate how the error could have resulted
in an enhanced sentence. See United States v. Bagley, 473 U.S. 667,
674–75 (1985); Brown v. Head, 272 F.3d 1308, 1317 (11th Cir. 2001)
(applying standard Giglio framework to an alleged Giglio violation
that occurred at sentencing).
       The district court did not clearly err in applying the enhance-
ment for a leader or organizer role in criminal activity because Lau-
reti concedes that the mortgage fraud scheme was extensive and
the evidence supports the district court’s finding that Laureti exer-
cised sufficient control or authority over other participants. United
States v. Ndiaye, 434 F.3d 1270, 1304 (11th Cir. 2006).
       Laureti’s sentence was not substantively unreasonable. It
was within the guidelines range and well below the statutory max-
imum for the offense, which, although not dispositive, are indica-
tors of reasonableness. Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Hunt, 941 F.3d 1259, 1264 (11th Cir. 2019).
The district court properly considered the § 3553(a) factors, and the
co-conspirator defendant was not similarly situated to Laureti. See
United States v. Docampo, 573 F.3d 1091, 1101 (11th Cir. 2009)
(concluding that a cooperating co-conspirator is not similarly situ-
ated to a noncooperating criminal defendant).
USCA11 Case: 18-10508             Date Filed: 10/18/2022         Page: 7 of 7




20-12102                   Opinion of the Court                               7

       Finding no reversible error in the district court’s rulings, we
affirm Laureti’s convictions and sentence.4
       AFFIRMED.




4 Carried with the case were Laureti’s motions to supplement the record with
various documents. This Court has the discretion to supplement the record in
appropriate circumstances. CSX Transp., Inc. v. City of Garden City, 235 F.3d
1325, 1330 (11th Cir. 2000). But in doing so, we primarily consider whether
the proffered material will help resolve the pending issues. Id. Because we con-
clude that the proffered documents will not help resolve the issues, Laureti’s
pending motions to supplement the record are DENIED.